En el presente caso se pidió la desestimación de la ape-lación porque vencida la última prórroga para perfeccionar la apelación en marzo 17, 1922 “sin que basta el día de lioy (cuatro de abril, fecba de la moción) baya becbo ges-tión alguna el demandante apelante para obtener nuevas prórrogas y perfeccionar su apelación.” No se alega si el apelante radicó o no la transcripción en el Tribunal .Supremo por cuyo motivo se declaró sin lugar la moción.
El Juez Presidente Sr. del Toro, emitió la opinión del tribunal